DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/1/2020, with respect to the rejections of claims 1, 11 & 19 have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-8, 11, 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an inspection method comprising performing a second inspection process, the second inspection process comprising: loading the photomask on a stage of a second inspection system; and capturing a second image of the photomask by focusing an objective lens of an optical module of the second inspection system based on the common Z calibration map generated in the first inspection system, in combination with the rest of the limitations of the claim.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious an inspection method comprising generating a common Z calibration map of a focus of an objective lens of an optical module with respect to a common photomask using the first inspection system; and capturing an image of the common photomask using the second inspection system by focusing the objective lens of the optical module of the second inspection system based on the common Z calibration map shared from the first inspection system and the compensation data, in combination with the rest of the limitations of the claim.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious an inspection system comprising a computing device communicated with the optical module and the image sensor, and comprising a controller and driver circuit and a data processor that are configured to store a common Z calibration map of a focus of the objective lens with respect to the photomask shared from another inspection system and store an image captured by the image sensor while driving the optical module to scan the photomask using the light of the light source by focusing the objective lens of the optical module based on the common Z calibration map of the focus of the objective lens with respect to the photomask, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior are that is relevant but not applied to the claims includes Tanaka (US 20050037272) and Yu (US 6850321), which both compare measured values to ideal or desired values, as opposed to the instant invention which compares measured values to previously measured values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877